DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peiffer (US 2003/0166811).
Regarding claims 1, 3, 7-9, 11 15-16, 18-20, Peiffer teaches a cold flow improver which disperses the wax (foulant) in a hydrocarbon fuel oil [0001-0003] comprising adding an effective amount of a reaction product to disperse the foulant [0001-0004].  Peiffer teaches the composition is the reaction product of an alpha olefin maleic anhydride copolymer with dimethylethanolamine (amino hydroxy compound) [0177].  
Regarding claim 10, Peiffer teaches the concentration of the flow improver in the fuel oil is 1 to 5,000 ppm [0158].  
Regarding claim 12, Peiffer teaches the reaction product has a molecular weight of 1000 to 500,000 [0085].
Regarding claim 14, Peiffer teaches using a solvent to prepare the composition such as naphtha, toluene, xylene, etc [0099], [0177].
Claims 1, 6, and 16are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verdol (US 3,476,686).
Regarding claims 1, 6, and 16, Verdol teaches an additive for lubricant to act as a detergent to remove sludge/fouling (column 1, lines 25-65).  Verdol teaches the additive is formed by reacting an alpha olefin maleic anhydride copolymer with amino phenols which read on the claimed compositions (column 2, lines 1-46 and column 4, lines 20-63).
Claims 1, 5, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krull (US 5,705,603).
Regarding claims 1, 5, and 16, Krull teaches a method for dispersing paraffin compositions in fuels (column 1, lines 1-35 and column 2, lines 23-30).  Krull teaches adding a composition formed by reacting alpha olefin maleic anhydride copolymer with monoethanolamine (see example 4).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peiffer (US 2003/0166811) alone, or further in view of Mehmedbasich (US 3,471,458).
Regarding claims 2, 13, and 17, the previous combination teaches the same reaction steps applied to the same feeds, as applied above.
Therefore, it is expected/or alternatively obvious that the same reaction product would result. 
Further, Mehmedbasich teaches a similar process for reacting maleic anhydride alpha olefin copolymers with amine compositions to produce fuel additives (column 1, lines 1-70).  Mehmedbasich teaches forming a similar polymer structure (column 2, lines 1-70).   
Therefore, it is expected/or alternatively obvious that the same reaction product would result, in view of Mehmedbasich disclosure.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peiffer (US 2003/0166811) as applied to claim 1 above, and further in view of Pappas (US 4,391,721).
Regarding claim 4, Peiffer teaches the limitations of claim 1 as discussed above.
Peiffer teaches reacting the maleic anhydride alpha olefin copolymer with amino alcohol to form the desired dispersant [0060-0062]. 
Peiffer does not disclose the claimed cyclic amino alcohols.
However, Pappas teaches a similar process for forming dispersants, using amino alcohols having cyclic groups (column 2, lines 1-60).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used cyclic amino alcohols, such as those disclosed in Pappas, as the modifier of Peiffer, in order to obtain the desired dispersant.  It is not seen where such a modification would result in any new or unexpected result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dickakian (US 5,110,997) – teaches alpha olefin maleic anhydrides reacted with hydroxy amine compositions (column 3, lines 35-60).
Duncan (US 2004/0139931) – teaches various hydroxyamine reactants [0058-0062]. 
Gutierrez (US 5,219,480) – teaches dispersants using cycloalkyl hydroxyamines (column 10, lines 1-50). 
Mo (US 2016/0222305) – teaches hydroxylamine compositions to reduce fouling [0010-0014]. 
Banning (US 2008/0187665) – teaches the same compositions as claimed, but used for ink applications [0091-0097].
Stark (US 2005/0000862) -teaches reaction of alpha olefin maleic anhydride copolymers with methanolamine [0022], table 1. 
Rowe (US 5,427,690) – teaches alpha olefin maleic anhydride copolymers as dispersants (abstract).
Dhawan (US 2022/036400) – same inventor and assignee teaches the same compositions as claimed, but used for breaking an emulsion instead of dispersing foulant (see claims).  
Brons (US 2014/0275663) – teaches reacting amino alcohol with maleic anhydride to form antifoulant [0026], [0107].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771